Name: Council Regulation (EEC) No 3157/87 of 19 October 1987 amending Regulation (EEC) No 1975/82 on the acceleration of agricultural development in certain regions of Greece
 Type: Regulation
 Subject Matter: economic policy;  agricultural structures and production;  agricultural policy; NA;  regions of EU Member States
 Date Published: nan

 24. 10. 87 Official Journal of the European Communities No L 301 /3 COUNCIL REGULATION (EEC) No 3157/87 of 19 October 1987 amending Regulation (EEC) No 1975/82 on the acceleration of agricultural development in certain regions of Greece Committee on Agricultural Structure, whether or not to approve an updated version of the programme referred in Article 1(4) of Regulation (EEC) No 1975/82, THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parli ­ ament ('), Whereas implementation of the common measure intro ­ duced by Regulation (EEC) No 1975/82 (2), as last amended by Regulation (EEC) No 3768/85 (3), has run into difficulties arising mainly from substantial changes in the context in which the measure is being implemented and from delays ; Whereas in order to attain the objectives set by the Regu ­ lation the common measure should be adapted to take account of the actual situation and requirements in the agricultural areas concerned ; Whereas this adjustment should take the form of the introduction of a suitable degree of flexibility into the common measures ; Whereas it will be the Commission's responsibility to decide, after receiving the opinion of the Standing HAS ADOPTED THIS REGULATION : Article 1 The following paragraph shall be inserted in Article 18 of Regulation (EEC) No 1975/82 : '2(a) The Commission may on the occasion of its approval, in accordance with the procedure laid down in Article 21 , of an adjustment of the programme referred to in Article 1(4), alter the limits set in paragraph 2, apart from those in the fifth indent under (b), but without exceeding the estimated cost specified in Article 16(3).' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 19 October 1987. For the Council The President L. T0RN/ES (') Opinion delivered on 16 October 1987 (not yet published in the Official Journal). (2) OJ No L 214, 22. 7. 1982, p. 1 . (3 OJ No L 362, 31 . 12. 1985, p. 8 .